Case 3:11-cv-00292-N-BQ Document 136 Filed 07/08/20                          Page 1 of 2 PageID 3338



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SECURITIES AND EXCHANGE COMMISSION,
                         Plaintiff,
           v.                                                          Case No. 3:09-CV-0298-N
STANFORD INTERNATIONAL BANK, LTD., et al.,
                         Defendants.

                   NOTICE OF AMENDED SETTLEMENT AND BAR ORDER
                                  PROCEEDINGS

        PLEASE TAKE NOTICE that, on the one hand, the Court-appointed Receiver for the
Stanford Receivership Estate (“Receiver”) and the Official Stanford Investors Committee
(“Committee”), and, on the other hand, Certain Underwriters at Lloyd’s of London,1 Arch
Specialty Insurance Company, and Lexington Insurance Company (collectively, “Underwriters”),
have amended the Settlement Agreement entered into on June 6, 2016 (the “Original Agreement”
and, as amended, the “Amended Agreement”).

        Notice of the Original Agreement was previously published in 2016.

        PLEASE TAKE FURTHER NOTICE that the Amended Agreement modifies and
clarifies the Original Agreement by:

              (1) permitting former Stanford directors, officers, and employees an opportunity to
                  present a claim to the proceeds of the settlement through the Receiver’s claims
                  process;

              (2) permitting former Stanford directors, officers, and employees to continue to assert
                  certain types of claims against Underwriters notwithstanding the settlement; and

              (3) clarifying that the settlement does not prevent Stanford Investors from suing their
                  former Stanford brokers.

       PLEASE TAKE FURTHER NOTICE that the Receiver has requested that the Court
approve the Amended Agreement, enter the accompanying bar orders and judgments, and
confirm the Court’s prior award of attorneys’ fees (the “Motion”).

       Copies of the Amended Agreement, the Motion, and other supporting papers may be
obtained from the Court’s docket in the SEC Action (ECF No. 3004), and are also available on
the websites of the Receiver (http://www.stanfordfinancialreceivership.com) and the Examiner
(www.lpf-law.com/examiner-stanford-financial-group/).



        1
            Certain Underwriters at Lloyd’s, London include Syndicates 2987, 2488, 1084, 1886, 4000, 1183, and
1274.
Case 3:11-cv-00292-N-BQ Document 136 Filed 07/08/20            Page 2 of 2 PageID 3339



       Any objection to the Amended Agreement or the Motion must be filed, in writing,
with the Court in the SEC Action no later than Tuesday, July 28, 2020. You may file an
objection with the Court by mailing the objection to the Court at the following address:

      District Judge David C. Godbey
      1100 Commerce Street, Room 1504
      Dallas, Texas 75242-1003

     You should also send copies of your objection to counsel for the Receiver and for
Underwriters by mail or email to the following addresses:

      COUNSEL FOR UNDERWRITERS

      Manuel Mungia, Jr.
      Matthew E. Pepping
      Chasnoff Mungia Valkenaar Pepping & Stribling, LLP
      1020 N.E. Loop 410, Suite 150
      San Antonio, Texas 78209
      mmungia@chasnoffstribling.com
      mpepping@chasnoffstribling.com

      COUNSEL FOR RECEIVER

      Michael J. Kuckelman
      Stephen J. Torline
      Kuckelman Torline Kirkland, LLC
      10740 Nall, STE 250
      Overland Park, KS 66211
      mkuckelman@ktk-law.com
      storline@ktk-law.com

      Kevin M. Sadler
      Baker Botts LLP
      1001 Page Mill Road
      Building One, Suite 200
      Palo Alto, California 94304-1007
      Kevin.sadler@bakerbotts.com

      Any objections not filed with the Court by Tuesday, July 28, 2020 will be deemed
waived and will not be considered by the Court.

       If the Court sets a hearing on the Motion, it will post notice of the hearing on the
docket of the above-captioned case. Notice will be further published on the websites of the
Receiver (http://www.stanfordfinancialreceivership.com) and Court-appointed Examiner
(www.lpf-law.com/examiner-stanford-financial-group/).
